Citation Nr: 0631529	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs nonservice-connected death 
pension benefits.



REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served as a member of the Philippine 
Commonwealth Army from December 1941 to May 1942, and as a 
member of the Regular Philippine Army and recognized 
Guerrillas from October 1944 to February 1946.  The veteran 
died in June 1990, and the veteran's surviving spouse is the 
appellant in this matter.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for the cause of the veteran's death, and determined the 
veteran did not have qualifying service for eligibility for 
VA nonservice-connected death pension benefits.

An August 2004 Contact Report shows that the appellant spoke 
with the Decision Review Officer regarding her appeal.  
During the conversation, the appellant agreed to withdraw 
any Notice of Disagreement, but subsequently reactivated her 
appeal.


FINDINGS OF FACT

1.  The veteran died in June 1990.  The death certificate 
showed that the immediate cause of death was 
cardiorespiratory arrest with an antecedent cause of 
myocardial ischemia.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The veteran was not a former prisoner of war (POW).

4.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.

5.  The veteran's service was with the Philippine 
Commonwealth Army and the Regular Philippine Army from 
December 1941 to May 1942, and October 1944 to February 
1946, respectively.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2006).

2.  The legal criteria for basic eligibility for VA 
nonservice-connected pension benefits are not met.  38 
U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Board notes that the VCAA notice requirements do not 
apply to the issue of nonservice-connected death pension 
benefits.  Since qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications are binding, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).

In letters dated in February 2004 and February 2006, VA 
notified the appellant of the information and evidence 
needed to substantiate and complete her claims, including 
what part of that evidence she was to provide and what part 
VA would attempt to obtain for her.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the appellant to submit any additional information 
in support of her claims. See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so 
there can be no possibility of any prejudice to the 
claimant.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the February 2004 letter was 
issued before the June 2004 rating decision and thus, the 
notice was timely.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b), a VCAA 
notice must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159 (b) (1).  See Pelegrini, 
18 Vet. App. at 121.  In this case, the February 2004 letter 
instructed as follows:  "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If there is any other 
evidence or information that you think will support your 
claim, please let us know."  As such, the principle 
underlying the "fourth element" has been fulfilled.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary 
to make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought 
forth evidence, other than her lay statements, suggestive of 
a causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the 
veteran's death and service, or a service-connected 
disability, and the appellant has not provided such 
evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).


II.  Service Connection for Cause of Death

The appellant asserts in her July 2005 statement that the 
veteran contracted illnesses while in service that 
contributed to his death.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting 
the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. § 
1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a former 
prisoner of war, and (2) as such was interned or detained 
for not less than 30 days, certain chronic diseases, such as 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, 
irritable bowel syndrome, peptic ulcer disease or peripheral 
neuropathy (except where directly related to infectious 
causes), shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though 
there is no record of such disease during service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Initially, the Board notes that the appellant asserts in her 
March 2004 statement that the veteran was a former prisoner 
of war (POW) under the Japanese Imperial Forces from May 10, 
1942, to May 28, 1942.  The April 1979 and September 2003 
service department certification did not indicate POW status 
for the veteran.  Therefore, the veteran is not entitled to 
the POW presumption.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
veteran's death.  In this case, the veteran died in June 
1990.  The death certificate indicates that the immediate 
cause of death was cardiorespiratory arrest with an 
antecedent cause of myocardial ischemia.  

It must be noted that the veteran had no  service-connected 
disabilities during his lifetime.  The service medical 
records show no findings of any cardiovascular problems 
during the veteran's period of service or within one year 
following his discharge from service.  The appellant has 
alleged that the veteran had cardiovascular problems, 
malaria, dysentery, beriberi, and peptic ulcer during 
service, but the service medical records do not substantiate 
that allegation.  

The Board also notes that the appellant has brought forth an 
affidavit from an individual to support her claim.  In the 
March 2004 affidavit, Sofronio G. Arcinal stated that he 
knew the veteran personally, and during service, the veteran 
was treated for peptic ulcer disease, malaria, dysentery, 
beriberi, and other illness that he incurred in service.  
Although the appellant has stated that the veteran's 
"contracted illnesses" in service contributed to his death, 
she and other lay persons, are not competent to provide a 
nexus between "contracted illnesses" and service, as that 
requires a medical opinion.  See, e.g., Layno v.  Brown, 6 
Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet.  App. 
390, 393 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

More importantly, the record lacks any objective evidence 
that the appellant's spouse suffered an illness during 
military service (as his service medical records are silent 
for any disease or disability).  The appellant has not 
offered or identified any probative and competent evidence 
to support the proposition that her spouse died from a 
disease incurred in service such that a legally sufficient 
causal connection was shown to have existed.  Because the 
preponderance of the evidence is against the claim, the 
appellant's application must be denied.   

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is not doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

III.  Basic Eligibility for VA Nonservice-Connected Death 
Pension Benefits

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but 
not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation 
benefits, but not for pension benefits.  38 C.F.R. § 
3.40(b), (c), and (d).

As noted above, the veteran served with the Philippine 
Commonwealth Army from December 1941 to May 1942, and with 
the Regular Philippine Army from October 1944 to February 
1946.  The service department's determination is binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(b), (c), (d).  Therefore, the Board finds 
that the appellant is not eligible for death pension 
benefits.

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the veteran's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent. Therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Eligibility for nonservice-connected death pension benefits 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


